 In the Matter of LAND O'LAKES DAIRY COMPANY 1andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OFAMERICA, LOCAL UNION 736, A. F. OF L.Case No. 18-R-1100.Decided November14,1944Mr. Harold Jordan,of St. Paul,Minn., for the Company.Mr. Greg Helvig,of Brainerd,Minn.,for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters,Chauffeurs,Warehousemen, and Helpers of America, LocalUnion 736, A. F. of L., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Land O'Lakes Dairy Company, Brainerd, Minnesota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before ClarenceA. Meter, Trial Examiner.Said hearing was held at Brainerd, Min-nesota, on October 4, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard,to examineand cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.At the hearing, the Company moved to dismiss the petition on thegrounds (1) that the Board lacked jurisdiction, and (2) that theBoard should not proceed in the matter at this time, because of anelection conducted by the State of Minnesota Labor Conciliator.TheTrial Examiner reserved ruling on the motion for determination bythe Board.For thereasonsindicated below the motion to dismiss1The Trial Examiner granted the Union's motion to amend the formal papers so as todesignate the company as set'forth above,instead of Land O'Lakes Creameries,Incor-porated.59 N. L. B. B., No. 53.255618683-45-vol 59-18 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDis hereby denied.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYLand O'Lakes Dairy Company, a Minnesota corporation, operates aplant at Brainerd, Minnesota, where it is engaged in the manufactureof powdered milk. Said plant is operated by the Company under alease from the United States Government.The Company is a sub-sidiary of Land O'Lakes Creameries, Incorporated, herein called theCreamery Company.The Creamery Company provides the DairyCompany with raw materials which the Creamery Company securesfrom its member creameries in the vicinity of Brainerd, Minnesota.During the period of January 1 to October 1, 1944, the finished prod-ucts of the Dairy Company were valued at approximately $500,000, ofwhich 95 percent was sold by the Creamery Company to the UnitedStates Government for Lend-Lease purposes.We find, contrary to the contention of the Company, that it is en-gaged in commerce with the meaning of the National Labor RelationsAct 2IT.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local Union 736, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees, because the Unionlost an election which was conducted by the Minnesota Labor Con-ciliator on June 9, 1944, and contends that the Board is precluded fromconducting another election among its employees until 1 year haselapsed from the date of such election.Although the Minnesota LaborRelations,Law provides that a petitioner is precluded from filing anew petition for the period of 1 year, unless unusual circumstancesare shown, such law cannot operate to divest the Board of jurisdictionin this proceeding.3Even if this Board had conducted the electionheld on June, 9, 1944, it would not constitute a bar to the present pro-2SeeMatter of Land O'Lakes Dairy Company,48 N. L. R. B. 1028.8 SeeLand O'Lakes Dairy Company,footnote2, supra. LAND O'LAKES DAIRY COMPANY257ignations all dated, subsequent thereto, and indicating that a majority 'of the Company's employees presently desire representation by theUnion.'A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerning therepresentation- of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, in substantial accordance with a stipulation of the partiesthat all production and maintenance employees at the Company's plantat Brainerd, Minnesota, excluding office and clerical employees, theplant manager, plant foreman, truck foreman, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National'Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Land O'LakesDairy Company, Brainerd, Minnesota, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-9Matter of Wagner Electric Corporation,53 N L R.-B. 543.5The Field Examiner reported that the Union submitted 18 application for membershipcards,9 of which were dated July 1944,and 9 dated August 1944.The Field Examinerfurther reported that there are 28 employees in the appropriate unit. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDvision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found, appropriate in SectionIV, above, who, were employed-during the pay-roll period-immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since-quit or 'beendischarged for cause and have not been rehired,or'reihstat'ed prior tothe date of the election, to determine whether or not they desire to berepresented by International Brotherhood of Teamsters, Chauffeurs,'Warehousemen & Helpers of America, Local Union 736, A. F. of L.,for the purposes of collective bargaining.